DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 20-27 are elected, in response to restriction.
Claims 1-19 are non-elected.
Claims 20-27 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/24/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.




Election/Restrictions
Applicant's election without traverse of claims 20-27 in the reply filed on 09/26/2022 is acknowledged. Claims 1-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention.

Claim Objections
Claim 20 is objected to because of the following informalities. Claim 20 recites “obtaining … an invoice … wherein the storage has no access …”. It appears “the storage server” was unintentionally not included within the limitation as a typographical error. Examiner suggests amending it to be “the storage server” instead. Appropriate correction is required.
Claims 21-27 are also objected to as they depend from claim 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Step 1
Claims 20--27 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 20 recites (i.e., sets forth or describes) an abstract idea of facilitating transfer between financial accounts of a buyer and a seller of a financial value of an invoice for a financial transaction as well as an abstract idea of managing access to information between parties. Specifically, but for the additional elements, claim 20 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions as well as managing personal behavior or relationships or interactions between people. For instance, the claimed obtaining financial account information of a buyer and seller, obtaining an invoice, obtaining authorization from the buyer and providing the financial account information of the buyer and seller as well as the invoice to a financial institution is an example of commercial or legal interactions because it involves sales activities or behaviors. Moreover, the claimed various parties not having access to information, as well as the authorization signed with a private key of a buyer is an example of managing personal behavior or relationships or interactions between people because it involves managing interactions between the parties by limiting access to various information. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
obtaining, by a storage server, financial account identification information of the buyer, wherein the storage server and the seller have no access to read the financial account identification information of the buyer
obtaining, by the storage server, financial account identification information of the seller, wherein the storage server and the buyer have no access to read the financial account identification information of the seller
obtaining, by the storage server, an invoice for a financial transaction between the buyer and the seller, the invoice indicating a financial value to transfer from the financial account identification information of the buyer to the financial account identification information of the seller, wherein the storage has no access to read the invoice
obtaining, by the storage server, an authorization from the buyer for the transaction, the authorization signed with a private key of the buyer
providing, from the storage server in response to the authorization, the financial account identification information of the buyer, the financial account identification information of the seller, and the invoice to a financial institution associated with the financial account identification information of the buyer, hereinafter collectively "the provided data", the provided data being in a format such that the only the financial institution has access to read the provided data to complete the financial transaction

Step 2A Prong Two
Claim 20 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the non-underlined additional elements above merely serve as a tool to perform the abstract idea. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 20, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 21-27 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 21 recites additional details of the type of data included in the invoice. Therefore, it recites additional abstract ideas.
Claim 22 further recites the abstract idea of facilitating transfer between financial accounts of a buyer and a seller of a financial value of an invoice for a financial transaction. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 22 recites the additional element of “at the storage server … from the storage server”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 23 further recites the abstract idea of facilitating transfer between financial accounts of a buyer and a seller of a financial value of an invoice for a financial transaction. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 23 recites the additional element of “to the buyer device … the buyer device … to the selling device … to the selling device”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 24 recites additional details of the type of data included in the financial account identification information of the buyer. Therefore, it recites additional abstract ideas.
Claim 25 further recites the abstract idea of managing access to information between parties. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. 
Claim 26 further recites the abstract idea of facilitating transfer between financial accounts of a buyer and a seller of a financial value of an invoice for a financial transaction as well as managing access to information between parties. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 26 recites the additional element of “… at the storage server”. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 27 recites additional details of the type of data included in the invoice. Therefore, it recites additional abstract ideas.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0164331 A1 to Bishop et al. (hereinafter “Bishop”) in view of US 2013/0111205 A1 to Biswas (hereinafter “Biswas”).

Claim 20: 
Bishop discloses:
obtaining, by a storage server, financial account identification information of the buyer (paras 60, 62, 69, 76, 82, 86)
obtaining, by the storage server, financial account identification information of the seller (paras 60, 62, 69, 78, 82, 86)
obtaining, by the storage server, an invoice for a financial transaction between the buyer and the seller, the invoice indicating a financial value to transfer from the financial account identification information of the buyer to the financial account identification information of the seller (paras 63, 69, 79-80, 82, 87, 95, 105-106, 111, 113)
obtaining, by the storage server, an authorization from the buyer for the transaction, the authorization signed with a private key of the buyer (paras 95, 105-106, 110, 113-114, 116, 118)
providing, from the storage server in response to the authorization, the financial account identification information of the buyer, the financial account identification information of the seller, and the invoice to a financial institution associated with the financial account identification information of the buyer, hereinafter collectively "the provided data" (paras 65-66, 69, 85, 90, 117)
Bishop does not disclose:
wherein the storage server and the seller have no access to read the financial account identification information of the buyer
wherein the storage server and the buyer have no access to read the financial account identification information of the seller
wherein the storage has no access to read the invoice
the provided data being in a format such that the only the financial institution has access to read the provided data to complete the financial transaction
Biswas, an analogous art of data communication, discloses:
wherein the storage server and the seller have no access to read the financial account identification information of the buyer (Abstract; paras 1, 22-23, 25-28, 52)
wherein the storage server and the buyer have no access to read the financial account identification information of the seller (Abstract; paras 1, 22-23, 25-28, 52)
wherein the storage has no access to read the invoice (Abstract; paras 1, 22-23, 25-28, 52)
the provided data being in a format such that the only the financial institution has access to read the provided data to complete the financial transaction (Abstract; paras 1, 22-23, 25-28, 52)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bishop to include wherein the storage server and the seller have no access to read the financial account identification information of the buyer, wherein the storage server and the buyer have no access to read the financial account identification information of the seller, wherein the storage has no access to read the invoice, and the provided data being in a format such that the only the financial institution has access to read the provided data to complete the financial transaction, as disclosed in Biswas. One or ordinary skill in the art would have been motivated to do so in order to improve user privacy (Biswas, paras 1-9).

Claim 21: 
The combination of Bishop in view of Biswas discloses all limitations of claim 20. Bishop further discloses:
wherein the invoice does not reveal to the financial institution any personally identifying information (PII) (paras 71)

Claim 22: 
The combination of Bishop in view of Biswas discloses all limitations of claim 20. Bishop further discloses:
receiving, at the storage server, an indication that the invoice will be paid by the financial institution (para 117)
providing, from the storage server to the seller, the indication that the invoice will be paid by the financial institution to complete the financial transaction (para 117)

Claim 23: 
The combination of Bishop in view of Biswas discloses all limitations of claim 22. Bishop further discloses:
wherein providing the indication comprises one of either: sending the indication to the buyer device, wherein the buyer device relays the indication to the selling device or sending the indication to the selling device (para 117)

Claim 24: 
The combination of Bishop in view of Biswas discloses all limitations of claim 20. Bishop further discloses:
wherein the financial account identification information of the buyer comprises one of either a bank account number or a credit card number (paras 48-49)

Claim 25: 
The combination of Bishop in view of Biswas discloses all limitations of claim 20. Bishop further discloses:
wherein obtaining authorization from the buyer comprises: receiving, from the buyer, an encrypted transaction record signed with a private key of the buyer (paras 95, 105-106, 110, 113-114, 116, 118)

Claim 26: 
The combination of Bishop in view of Biswas discloses all limitations of claim 20. Bishop further discloses:
obtaining, at the storage server, personally identifying information (PII) of the buyer, wherein the storage server has no access to read the PII (paras 60, 62, 69, 76, 82, 86, 110)
sharing the PII with a regulatory party in response to an authorized trigger, wherein the PII is converted into a format accessible only to the regulatory party (paras 98-107, 152-155)

Claim 27: 
The combination of Bishop in view of Biswas discloses all limitations of claim 20. Bishop further discloses:
wherein the invoice does not reveal to the financial institution any information about items purchased for the financial transaction (paras 71)

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,327,578 B1 to Linehan discloses a system, program, and method of doing business are disclosed for electronic commerce that includes the feature of a “thin” consumer's wallet by providing issuers with an active role in each payment. This is achieved by adding an issuer gateway and moving the credit/debit card authorization function from the merchant to the issuer. This enables an issuer to independently choose alternate authentication mechanisms without changing the acquirer gateway. It also results in a significant reduction in complexity, thereby improving the ease of implementation and overall performance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ari Shahabi/Examiner, Art Unit 3685